—In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Graci, J.), dated July 19, 1993, which, upon a jury verdict finding that the negligence of the defendant New York City Off Track Betting Corporation *591was not the proximate cause of the plaintiffs injuries, is in favor of the defendant New York City Off Track Betting Corporation and against him.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, the record reveals that the court’s charge, as a whole, sufficiently instructed the jury about the law of proximate cause and the factual issues to be resolved (see, Scandell v Salerno, 155 AD2d 523; Bartlett v General Elec. Co., 90 AD2d 183).
We have examined the plaintiffs remaining contentions and find them to be without merit. Lawrence, J. P., Santucci, Friedmann and Florio, JJ., concur.